Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 6, 9, 21-22, are pending in this application.
Claims 3-5, 7-8, 10-20, 23, are deleted.
Response
Rejection under 112 is hereby withdrawn because of applicant’s admission that step (a) is not invention.  Hence, it is suggested that applicant delete “selecting” and add the rest of step (a) to (b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 6, 9, 21-22, are rejected under 35 U.S.C. 103(a) as being unpatentable over Xu et al., J. Org. Chem. (2014), vol. 79, pp. 10110-122. 
Applicant claims a method of treating hyperproliferative disorders, immune response related disorders and pain comprising selecting a subject having PAR2-expressing proliferating cells and administering to the subject triptonide or its salt.  In preferred embodiments, the hyperproliferative disorder is cancer (claims 2, 9).  Applicant also claims traditional dosage forms (claims 6, 21) and traditional routes of administration (claim 22).
Determination of the scope and content of the prior art (MPEP 2141.01 
Xu et al., disclosed triptonide and its analogs: triptolide, tripdiolide and 16-OH-triptolide are widely used for the treatment of cancers (hyperproliferative disorders) and autoimmune diseases. The compounds are potent anti-tumor agents. See the entire document, particularly the introduction. 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Xu et al., is that applicant selects subjects having PAR2-expressing proliferating cells for treatment and selects triptonide from the prior art.  
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR 550 US 398, 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is because targeted treatment is well-known in the art and to avoid the prior art. The motivation for claims 6, 21-22, is from knowledge of those of ordinary skill in the art.
When patients are treated per Xu et al., some must necessarily show better outcome than others. Therefore, one of ordinary skill would have been motivated to perform relevant studies, e.g. read their medical records or genomic findings of such outcome. Applicant may have discovered the subgroup with the best treatment outcome or a new scientific explanation how triptonide works in the body.  However, such is not patentable under the US patent practice because, treatment of cancers and immune disorders with triptonide was in the public domain at the time the application was filed and pain is usually associated with many disorders, e.g. cancer. When triptonide or its salt is administered to treat subjects per Xu et al., it must necessarily treat those having PAR2-expressing proliferating cells. Such is inherent property of triptonide. 
 “An inherent structure, composition or function [of triptonide] is not necessarily known.” Schering Corp. v. Geneva Pharm. Inc., 67 USPQ2d 1664, 1667 (Fed. Cir. 2003).   “Insufficient prior understanding of inherent properties of known composition does not defeat finding of [inherency]; insufficient scientific understanding does not defeat showing of inherency; [the instant invention] is no more than showing that [Xu et al] did not recognize function inherently present” in triptonide. Atlas Powder Co. v IRECO Inc., 51 USPQ2d 1943 (Fed Cir, 1999).  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for prior art composition, does not render the old composition patentably new to the discoverer, Atlas Powder Co. v IRECO Inc., 51 USPQ2d 1943 (Fed Cir, 1999).  A new use, new function or new property which is inherent in prior art is not patentable. In re Best, 195 USPQ 430 (CCPA, 1977).   
Having known that Xu et al., teach triptonide and its three analogs are used widely for treating cancers and autoimmune diseases and that pain is commonly associated with many disorders, e.g. cancers, one of ordinary skill would have been motivated to use any of them to treat cancers, autoimmune diseases and pain. The selection of any of the analogs is an obvious modification available for the preference of an artisan. The motivation is to avoid the prior art. There is reasonable expectation of success because applicant use triptonide exactly as taught by Xu et al.
The selection of a subject who present with PAR2-expressing proliferating cells can be made by reading medical record or by traditional techniques well-known in the art, such as PCR, cytochemistry, immunochemistry, etc.
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
In the instant, it is not beyond the ordinary skill of a scientist to use conventional techniques in selecting subject who present with PAR2-expressing proliferating cells. It is not beyond the ordinary skill of a scientist to use conventional techniques in making traditional dosage forms of triptonide and administer them by traditional routes (claims 6, 21-22). Such are deemed inventions of reasoning not of creativity, KSR, supra.
Response to Argument and Declaration
Applicant's arguments and declaration filed 5/31/22 have been fully considered but they are not persuasive. Applicant's arguments and the declaration are well taken. However, treatment of a disease in a sub-population of subjects by administering the same drug by a prior art is not invention under the US patent practice.  Also, applicant’s argument is mere argument and not supported by conclusive evidence. Applicant’s argument cannot take the place of evidence, In re Schulze, 145 USPQ 716 (CCPA, 1965). Cole, 140 USPQ 230 (CCPA, 1964). Applicant must show unexpected result via a true side-by-side comparison, e.g. as follows: evidence of treatment outcome of subjects who present with PAR2-expressing cancers that were treated without being selected compared with the outcome of those who were pre-selected before treatment. The result may show improved outcome of many order of magnitude due to pre-selection of the subjects. It could be a showing as in US 8,586,610, cited by applicant in the Paper filed 5/31/22.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The instant rejection does not include knowledge gleaned only from the applicant's disclosure. See the cited prior art by Xu et al. 
Applicant contends avoiding the prior art cannot be a motivation. That may be true for applicant but not necessarily so for other POSAs, such as the Examiner.
Applicant’s argument disparaging the prior art is not allowed under the US patent practice and the Examiner is not allowed to discount the teachings by prior arts.  Applicant must file a true side-by-side comparison study as suggested above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
June 5, 2022